Citation Nr: 1101008	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-26 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to an increased evaluation for an anxiety 
disorder with depression, currently rated noncompensably 
disabling. 

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently rated noncompensably disabling. 

3.  Entitlement to service connection for arthritis of both 
hands.

4.  Entitlement to service connection for a right elbow disorder, 
claimed as tendonitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for chronic fatigue.

7.  Entitlement to service connection for a left knee disorder 
due to puncture wound.




8.  Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a left wrist 
disorder, claimed as carpal tunnel syndrome.

9.  Whether the veteran has presented new and material evidence 
to reopen a claim for service connection for a left elbow 
disorder, claimed as tendonitis.


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from September 1972 to September 
1992.

The appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Statement of the Case (SOC) in this matter was issued by the 
RO on June 15, 2009.  On the next day, the RO received a four-
page letter from the Veteran, which the RO has accepted as his 
Substantive Appeal in lieu of a VA Form 9 (see Supplemental SOC 
dated February 8, 2010). 

The Veteran did not request a hearing on his appeal in the June 
2009 letter, but he later submitted a VA Form 9, date-stamped as 
received by the RO on August 14, 2009, with a two-page 
attachment.  On the form itself, he checked the box indicating 
that he wants a hearing before a Member of the Board at the RO.  
Although the RO did not accept that form as a Substantive Appeal, 
the Veteran's clearly articulated request for a hearing must be 
recognized and satisfied.  The Veteran should be afforded this 
opportunity to address his claims on appeal. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge, as the 
docket permits.  All correspondence and any 
hearing transcripts regarding this hearing 
should be associated with the claims 
folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

